Opinion issued October 10, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00119-CV
                            ———————————
                  IN RE 1301 FANNIN OWNER, LP, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, 1301 Fannin Owner, L.P., has filed a petition for writ of mandamus

challenging the trial court’s order compelling relator to produce documents

regarding the 2015 sale of the property at issue in the underlying case.1 We deny the

petition. We dismiss any pending motions as moot.



1
      The underlying case is 1301 Fannin Owner, L.P. v. Harris County Appraisal
      District, cause number 2017-61367, pending in the 190th District Court of Harris
      County, Texas, the Honorable Beau A. Miller presiding.
                                PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




                                       2